Fourth Court of Appeals
                               San Antonio, Texas
                                     March 27, 2019

                                   No. 04-19-00120-CR

                                 Noemy G. RAMIREZ,
                                      Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR11195
                         Honorable Ron Rangel, Judge Presiding

                                         ORDER

      This appeal is DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on March 27, 2019.


                                             _____________________________
                                             Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2019.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court